Title: [Diary entry: 16 April 1791]
From: Washington, George
To: 

Saturday 16th. Got into my Carriage a little after 5 Oclock, and travelled thro’ a cloud of dust until I came within two or three miles of Hix’ ford when it began to rain. Breakfasted at one Andrews’

a small but decent House about a mile after passing the ford (or rather the bridge) over Meherrin river. Although raining moderately, but with appearances of breaking up, I continued my journey—induced to it by the crouds which were coming into a general Muster at the Court House of Greensville who would I presumed soon have made the Ho. I was in too noizy to be agreeable. I had not however rode two miles before it began to be stormy, & to rain violently which, with some intervals, it contind. to do the whole afternoon. The uncomfortableness of it, for Men & Horses, would have induced me to put up; but the only Inn short of Hallifax having no stables in wch. the horses could be comfortable, & no Rooms or beds which appeared tolerable, & every thing else having a dirty appearance, I was compelled to keep on to Hallifax; 27 miles from Andrews—48 from Olivers and 75 from Petersburgh. At this place (i.e., Hallifax) I arrived about Six Oclock, after crossing the Roanoke on the South bank of which it stands. This River is crossed in flat Boats which take in a carriage & four horses at once. At this time, being low, the water was not rapid but at times it must be much so, as it frequently overflows its banks which appear to be at least 25 ft. perpendicular height. The lands upon the River appear rich, & the low grounds of considerable width but those which lay between the different rivers—namely Appamattox—Nottaway—Meherrin—and Roanoke are all alike flat, poor & covered principally with pine timber. It has already been observed that before the rain fell I was travelling in a continued cloud of dust but after it had rained sometime, the Scene was reversed, and my passage was through water; so level are the Roads. From Petersburgh to Hallifax (in sight of the road) are but few good Houses, with small appearances of wealth. The lands are cultivated in Tobacco—Corn—Wheat & oats but Tobacco, & the raising of Porke for market, seems to be the principal dependence of the Inhabitants; especially towards the Roanoke. Cotten & flax are also raised but not extensively. Hallifax is the first town I came to after passing the line between the two states, and is about 20 Miles from it. To this place Vessels by the aid of Oars & setting poles are brought for the produce which comes to this place and others along the River; and may be carried 8 or 10 Miles higher to the falls which are neither great nor of much extent; above these (which are called the great falls) there are others; but none but what may with a little improvement be passed. This town stands upon high ground; and it

is the reason given for not placing it at the head of the navigation there being none but low grounds between it and the falls. It seems to be in a decline, & does not it is said contain a thousand souls.